UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELVIS SANCHEZ,

                                 Plaintiff,                            ORDER
                     -against-
                                                                 18 Civ. 1259 (PGG)
 CITY OF NEW YORK et al.,

                                 Defendants.

PAUL G. GARDEPHE, United States District Judge:

               Judge Netburn issued Report and Recommendation on February 11, 2020, with

objections due on February 25, 2020. (Dkt. No. 120) Pro se Plaintiff Elvis Sanchez has

requested an additional two weeks to file objections to a citing his lack of assistance of counsel.

(Dkt. No. 121) Accordingly, it is hereby ORDERED that Plaintiff will have until March 10,

2020 to file any objections to the Report and Recommendation.

               The Clerk of Court is further instructed to send a copy of this order by certified

mail to pro se Plaintiff Elvis Sanchez, DIN 18-A-3600, Clinton Correctional Facility, P.O. Box

2000, Dannemora, New York 12929.

Dated: New York, New York
       February 25, 2020
